 



Exhibit 10.3
TEAMING AGREEMENT
This TEAMING AGREEMENT, effective upon signature by both parties, is entered
into by and between Tokai Bussan Company LTD. (hereinafter referred to as Tokai
Bussan), a corporation having a place of business at 7-2-9, Todoroki,
Setagaya-ku, Tokyo 158-0082, Japan, and VIASPACE Inc, (hereinafter referred to
as VIASPACE), a company situated at 171N. Altadena Dr., Suite #101, Pasadena, CA
91107, United States of America.
RECITALS
WHEREAS Tokai Bussan is a global developer of software products for commercial
and industrial applications and has significant relationships with automobile
manufacturers in Japan.
WHEREAS Tokai Bussan is a supply chain manager and distributor of a wide variety
of consumer electronic products including cell phones and notebook computers,
for major OEMs in Japan.
WHEREAS VIASPACE is a company that transforms proven space and defense
technologies from the National Aeronautics and Space Administration (NASA) and
the U.S. Department of Defense (DOD) into hardware and software solutions
suitable for the commercial market, and specifically develops product based
solutions for and markets an expert level software product known as SHINE (Space
Health Inference Engine), with potential diagnostics and prognostics
applications for which Tokai Bussan has a particular interest.
WHEREAS VIASPACE has a newly emerging line of Energy Products of and VIASPACE’s
subsidiary, Direct Methanol Fuel Cell Corporation (DMFCC) has a newly emerging
line of fuel cell cartridge and other fuel cell products for which Tokai Bussan
has particular interest.
WHEREAS, this Agreement will enable each party to complement the unique
capabilities of the other and will provide potential Customers with the best
combination of capabilities to achieve Customers’ objectives;
1. PURPOSE OF TEAMING AGREEMENT
WHEREAS, Tokai Bussan and VIASPACE desire to formulate and submit proposals to
enter into one or more strategic contract relationships and/or partnerships in
connection with their mutual interests to various Customers in Japan (hereafter
referred to as the Program) to:
This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.

 

 



--------------------------------------------------------------------------------



 



  1.  
Promote VIASPACE Security products on a list of projects to be discussed and
agreed between Tokai Bussan and VIASPACE after signing of this agreement.
    2.  
Co-develop software products for the automotive industry, beginning in Japan
    3.  
Pursue mutually beneficial approaches regarding the distribution of VIASPACE
Energy Products in Japan and,
    4.  
Pursue mutually beneficial approaches regarding the distribution of DMFCC fuel
cell cartridges and/or fuel cell products in Japan

The purpose of this Teaming Agreement is to set forth the terms and conditions
of the commitments between Tokai Bussan and VIASPACE to carry out the Program.
The Program (“The Program”):
The program will entail the following from the respective parties:
Tokai Bussan:

  1.  
To promote market awareness of the VIASPACE and DMFCC product range throughout
Tokai Bussan’s field of activities in Japan.
    2.  
Co-develop a diagnostic and/or prognostic application using SHINE software and
present a joint proposal to Toyota, Mitsubishi Heavy Industries, and other
potential customers as discussed and agreed between Tokai Bussan and VIASPACE.
    3.  
Seek sales opportunities for the VIASPACE and DMFCC product range and assist
VIASPACE and DMFCC in putting together winning sales proposals.
    4.  
Where contract proposals require, Tokai Bussan will provide VIASPACE with
technical , supply chain and commercial support and expertise
    5.  
Provide technical and commercial assistance to VIASPACE in the installation and
implementation phase of contracts as contractually agreed to ensure successful
completion of any contract.
    6.  
Assist VIASPACE Security Products to integrate the product range into a wider
system of diagnostics and prognostics applications
    7.  
Assist VIASPACE and DMFCC in selecting other appropriate partners in Japan as
agreed between the parties
    8.  
The above activities shall not be in contradiction with the independent sales,
marketing and product development activities of VIASPACE, DMFCC and their
agents.

VIASPACE/DMFCC:

  1.  
To provide Tokai Bussan with necessary and agreed product information and
marketing materials to assist with market and product awareness.

This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.



 

 



--------------------------------------------------------------------------------



 



  2.  
Co-develop a diagnostic and/or prognostic application using SHINE software and
present a joint proposal to Toyota, Mitsubishi Heavy Industries, and other
potential customers as discussed and agreed between Tokai Bussan and VIASPACE.
    3.  
To support and promote Tokai Bussan in markets in Japan that have been discussed
and agreed between Tokai Bussan and VIASPACE, where their teaming and/or support
might be required, in addition to VIASPACE’s and DMFCC’s own activities
    4.  
To provide access to and provision of relevant personnel to assist in technical
and commercial opportunities to secure business opportunities beneficial to both
parties
    5.  
To respond promptly to Tokai Bussan’s reasonable requests for information to
achieve the goals of the Program

2. RELATIONSHIP OF THE PARTIES

  a)  
Each party shall bear all costs, risks and liabilities incurred by it arising
out of its performance of this Agreement. Each party shall be responsible for
its own costs of graphic arts, printing, binding and delivery of any proposal.
Neither party shall have any right to any reimbursement, payment or compensation
of any kind from the other during the period up to the award of a contract by a
Customer involving both parties unless otherwise specifically agreed in writing
by the parties.
    b)  
During the term of this agreement, Tokai Bussan and VIASPACE agree to work
together in good faith to pursue and achieve the objectives of “The Program”, as
outlined above.
    c)  
This Teaming Agreement does not constitute, create, or give effect to a
partnership, joint venture, or any other type of formal business entity. Tokai
Bussan and VIASPACE are independent contractors. Neither is the agent of the
other and neither may bind the other.
    d)  
Both parties agree to honor the commercial confidentiality of the other party
and preserve their good name and reputation.
    e)  
Both parties agree to use good faith efforts to enter into a contractual
relationship in the event of one party identifying a project where the other
party agrees to participate. Such a contractual relationship will cover the
specific and relevant responsibilities of each party and define any remuneration
or payments that may be agreed as due from either party to the other.

This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.



 

 



--------------------------------------------------------------------------------



 



3 TERM AND TERMINATION
Expiration. Unless terminated earlier pursuant to this Article 3, this Agreement
shall continue in effect for three (3) years after the last signature date and
shall thereafter automatically renew for consecutive one year periods, unless
either party sends notice of termination at least 90 days prior to the end of
the then current term or renewal term.
Termination for Cause. Either party may terminate this Agreement, at its option,
by written notice to the other party upon the occurrence of any of the
following:
(a) The other party (i) seeks the liquidation, reorganization, dissolution or
winding up of itself (other than dissolution or winding up for the purposes of
reconstruction or amalgamation) or the composition or readjustment of all or
substantially all of its debts, (ii) applies for or consents to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or substantially all of its assets, (iii) makes a general
assignment for the benefit of its creditors, (iv) commences a voluntary case
under the Bankruptcy Code, (v) files a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or readjustment of debts, or (vi) adopts any resolution of its Board
of Directors or stockholders for the purpose of effecting any of the foregoing;
or,
(b) Upon or after the breach of any material agreement, condition or covenant of
this Agreement, if the breaching party has not cured such breach within thirty
(30) days after written notice thereof from the other party.
4 PUBLICITY AND NEWS RELEASES
No news release, public announcement, advertisement or publicity concerning this
Agreement, any proposals, any resulting contracts, or any subcontracts to be
carried out hereunder, shall be released by either party without the prior
written approval of the other party, which shall not be unreasonably withheld.
The parties acknowledge the requirements of both parties to meet any of their
respective government’s reporting requirements, and agree to cooperate promptly
in approval of any disclosures required by their government entities.
5 PROPRIETARY INFORMATION
Information exchanged in connection with this Agreement shall, except as may
otherwise be provided in Article 6 below or in any contract they may be agreed
between the parties resulting from this Agreement, be treated as proprietary
information which is subject to the existing non-disclosure agreement between
the parties.
This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.

 

 



--------------------------------------------------------------------------------



 



6 INTELLECTUAL PROPERTY
6.1 For purposes of this Agreement, the term Intellectual Property shall mean
patented and unpatented inventions, mask works, copyrighted works, trade
secrets, know-how and proprietary information. Except as may be otherwise
expressly provided elsewhere in this Agreement or in any resulting contract,
each party shall retain title to its own Intellectual Property, including
Intellectual Property possessed independently of the performance of this
Agreement.
6.2 Subject to any rights of the Customer and except as may otherwise be
expressly provided elsewhere herein or in any resulting contract, each party
shall retain title to any Intellectual Property which is developed, authored,
conceived or reduced to practice independently and solely by that party during
the performance of this Agreement. No license, express or implied, shall inure
to the benefit of the other party with respect to any such Intellectual
Property, except as expressly provided herein or in any resulting subcontract
between the parties. Tokai Bussan recognizes the extraordinary contribution due
to the special relationship pre-existing between VIASPACE, the NASA Jet
Propulsion Lab (JPL) and the California Institute of Technology (Caltech). Tokai
Bussan agrees that any licenses required from JPL/Caltech for JPL/Caltech
developed technology for any agreed project will be negotiated by VIASPACE with
JPL/Caltech.

6.3  
Unless expressly provided otherwise elsewhere in this Agreement or in any
subsequent subcontract between the parties resulting from this Agreement, if the
parties jointly make or conceive any invention or jointly create any mask work
or copyrightable material (hereinafter singularly and collectively “Joint IP”),
then such Joint IP shall be owned jointly by the parties unless one of the
parties elects not to participate in such joint ownership. Subject to the
teaming obligations under this Agreement and, except as may otherwise be
expressly provided elsewhere herein or in any resulting contract, each owning
party shall be free to use, practice and license non-exclusively such Joint IP
without in any way accounting to the other owning party, except that each owning
party agrees to use reasonable efforts to maintain such Joint IP as confidential
and proprietary in the same manner it treats its own Intellectual Property of
similar character except to the extent that the parties otherwise mutually agree
in connection with seeking to obtain statutory protection such as patent
protection. Procedures for seeking and maintaining statutory protection such as
patents, mask work registrations, or copyrights for Joint IP shall be mutually
agreed in good faith by the owning parties; provided that neither party shall
unreasonably withhold its agreement to seeking such protection. Any party which
does not bear its proportionate share of expenses in securing and maintaining
statutory protection for Joint IP in any particular country or countries shall
surrender its joint ownership under any resulting patents, mask work
registrations and copyright registrations in such country or countries.

This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.

 

 



--------------------------------------------------------------------------------



 



7 NOTICES
All notices, certificates, acknowledgments and other reports sent by a party
under this Agreement, shall be in writing and shall be deemed properly delivered
when duly mailed by certified mail to the other party at its address as follows,
or to such other address as either party may, by written notice, designate to
the other.

     
Tokai Bussan Company Ltd.
  VIASPACE
 
   
7-2-9, Todoroki, Setagaya-ku,
  Address 171 N. Altadena Drive
Tokyo 158-0082, Japan
  Pasadena, CA 91105
ATTN: Takashi Masuda, Managing Director
  ATTN: Mr. Skip Zeiler
Tel: +81-03-3704-2581
  Tel: 626-768-3365
Fax:
  Fax: 626-578-9269
E-mail:
  E-mail: szeiler@VIASPACE.com

8 RELATIONSHIP
This Agreement is not intended by the parties to constitute or create a joint
venture, pooling arrangement, partnership, or formal business organization of
any kind, and the rights and obligations of the parties shall be only those
expressly set forth herein. Neither party shall have authority to bind the other
except to the extent expressly authorized herein. VIASPACE and Tokai Bussan
shall remain as independent contractors at all times and neither party shall act
as an agent for the other.
9 ASSIGNMENT
Neither party may assign or transfer its interest hereunder or delegate its
duties without the prior written consent of the other party, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, either party may
freely assign this Agreement to a successor in connection with the sale of all
or substantially all of its assets to which this Agreement relates, or pursuant
to a change of control, including a merger, consolidation or solvent
reorganization. Any purported assignment in violation of this Article 9 shall be
void and of no effect.
10 MODIFICATIONS, WAIVERS
This Agreement shall not be amended or modified, nor shall any waiver of any
right hereunder be effective unless set forth in a document executed by duly
authorized representatives of both parties. The waiver of any breach of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of such term, covenant or condition or any subsequent breach of the same.
This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.

 

 



--------------------------------------------------------------------------------



 



11 SEVERABILITY
If any part, term, or provision of this Agreement shall be held void, illegal,
unenforceable, or in conflict with any law of the U.S. or Japanese Federal
Government, or of the government of the U,.S. State of California, having
jurisdiction over this Agreement, the validity of the remaining portions of
provisions shall not be affected thereby. In the event that any part, term or
provision of this Agreement is held void, illegal, unenforceable, or in conflict
with any law of the U.S. or Japanese Federal Government, or the U.S. State of
California, having jurisdiction over this Agreement, the parties agree, to the
extent possible, to include a replacement provision, construed to accomplish its
originally intended effect, that does not violate such law or regulation.
12 LIMITATION OF LIABILITY
Except for Liability arising from a breach of Articles 5 or 6 (Proprietary
Information and Intellectual Property), IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL (INCLUDING MULTIPLE OR
PUNITIVE) OR OTHER INDIRECT DAMAGES THAT ARE CLAIMED TO BE INCURRED BY THE OTHER
PARTY WHETHER SUCH CLAIM ARISES UNDER CONTRACT, TORT (INCLUDING STRICT
LIABILITY) OR OTHER THEORY OF LAW.
13 TAXES
Each party shall be responsible for its respective present and future taxes,
duties, tariffs, fees, imports, and other charges, including, but not limited
to, income, excise, import, purchase, sales, use, turnover, added value, gross
receipts, gross wages, and similar assessments imposed upon such party by any
taxing authority as a result of the performance of the party’s duties and
responsibilities hereunder.
14 GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
Singapore, without regard to the conflicts of law principles thereof. Both
parties agree that any disputes related to the subject matter of this Agreement
shall be subject to and finally resolved by arbitration in accordance with the
Rules of Arbitration as administered by the International Chamber of Commerce,
International Court of Arbitration by a panel of 3 arbitrators. The arbitration
shall be convened in the city of the respondent. In any action to enforce rights
under this Agreement, the prevailing party shall be entitled to recover costs
and reasonable attorneys’ fees.
This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.

 

 



--------------------------------------------------------------------------------



 



     
Signed for Tokai Bussan Company LTD
  Signed for VIASPACE Inc
 
   
 
   
Signature /s/ Takashi Masuda
  Signature /s/ Carl Kukkonen
 
 
 
   
NAME: Takashi Masuda
  NAME: Carl Kukkonen
 
   
Title: Managing Corporate Officer
  Title: CEO
 
   
Date: March 15, 2007
  Date: March 21, 2007

This document remains the property of VIASPACE Inc.. All information contained
herein is proprietary and confidential.

 

 